Case 8:18-cr-OO490-WF.]-SPF Document 31 Filed 04/01/19 Page 1 of 8 Page|D 94

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

v. CASE NO.: 8:18-cr-490-T-024

CRYSTAL LYNN DAVIS,
Defendant

CRYSTAL LYNN DAVIS’ REQUEST FOR A REASONABLE SENTENCE AND
INCORPORATED MEMORANDUM OF LAW

Defendant CRYSTAL LYNN DAVIS, through her undersigned counsel files this
Request for a Reasonable Sentence and Incorporated Memorandum of Law and would
assert the following in support of a reasonable disposition for Count Two of the Indictment
for violation of title 21 U.S.C., section 84l(a).

Ms. Davis is set for sentencing on April 18, 2019 before this Honorable Court. Ms.
Davis suggests that a sentence of eighteen (18) months in the Bureau of Prisons followed
by two (2) years of supervised release would be no higher than necessary to accomplish
the goals of sentencing

PROCEDURAL BACKGROUND

Ms. Davis was indicted in a one count Indictment for violation of Title 18 U.S.C.
§§ 922(g)(l) and 924(a)(2), Count I of the indictment alleges that on July 19, 2018, Ms.
Davis, a convicted felon, did knowingly possess, in and affecting interstate commerce, a

firearm; 22-calliber semi-automatic rifle.

United States v. Crystal Lynn Davis: 8: l 8-cr-490-WFJ-SPF l
Sentencing Memorandum

Case 8:18-cr-OO490-WF.]-SPF Document 31 Filed 04/01/19 Page 2 of 8 Page|D 95

On November 28, 2018, Ms. Davis executed a negotiated Plea Agreement with the
Govemment agreeing to plead guilty as charged to Count l of the indictment. Sentencing
is currently scheduled for April 18, 2019 at 11:00 a.m.

MEMORANDUM OF LAW

The Federal Sentencing Guidelines were created in an attempt to eliminate
sentencing disparity amongst similarly situated defendants and following United States v.
Booker, 543 U.S. 220 (2005), sentencing requires two steps: a calculation of the applicable
sentencing range under the Sentencing Guidelines and the analysis of the factors set forth
in 18 U.S.C. § 3553(a). The United States Supreme Court has recognized that a guidelines
sentence is not always appropriate Rita v. United States, 127 S. Ct. 2456, 2468 (2007).
Rather, courts should exercise a reasoned judgment by making an effort to “fllter the
Guidelines’ general advice through § 3553(a)’s list of factors.” Id. In other words, the Court
should ultimately derive a sentence based upon the factors “without any thumb on the scale
favoring a guideline sentence.” United States v. Sachsenmaier, 491 F.3d 680, 685 (7th Cir
2007). Thus, the Court must make an individualized assessment and sentence a defendant
accordingly.

In the present case, Ms. Davis is facing a maximum sentence of ten (10) years in
the Bureau of Prisons, a $250,000.00 fine, and a three (3) year term of supervised release.
In accordance with the Plea Agreement, the government agreed that the Defendant would

be sentenced within her applicable guidelines range and adjusted for any departures

United States v. Cryslal Lynn Davis: 8118-cr-490-WFJ~SPF 2
Sentencing Memorandum

Case 8:18-cr-OO490-WF.]-SPF Document 31 Filed 04/01/19 Page 3 of 8 Page|D 96

a. Sentencing Guidelines Range- Offense Level

The guideline for firearm offenses is contained in USSG §2K2.1 and in accordance
therewith, has a Base Offense Level is 14. There are no Chapter Four enhancements;
however, based upon Ms. Davis’s acceptance of responsibility pursuant to USSG
§3El.l(a), Ms. Davis requests a two (2) level downward adjustment for clearly
demonstrating her acceptance of responsibility by truthfully admitting to the conduct
comprising the offense and timely manifesting acceptance of her responsibility of same.

The USSG § 2K2.1(8)(4) provides for an additional two-level upward departure if
the firearm was stolen. Probation added two-levels based solely upon Ms. Davis’ post~
arrest and post Miranda statement that the firearm was stolen.

The Base Offense Level is 16 or more, consequently Ms. Davis qualifies for a

decrease of one (1) additional level pursuant to USSG §E3l .l(b).

Ms. Davis’ Total Base Offense Level is a Level 13.

b. Criminal Histol_'y Level

According to the PSR, Ms. Davis maintains a criminal history Level V. Ms. Davis
agrees that a Level V criminal history is accurate.
c. Sentencing Range
Based upon Ms. Davis’s total offense Level of 13 and criminal history level V, the
advisory guideline range for imprisonment is 30-37 months. The Court may impose a term

of supervised release for a term of 1 to 3 years.

United Slales v. Crystal Lynn Davis: 8:18-cr-490-WFJ-SPF 3
Sentencing Memorandum

Case 8:18-cr-OO490-WF.]-SPF Document 31 Filed 04/01/19 Page 4 of 8 Page|D 97

d. Booker Factors: 18 U.S.C. 3553(2\}

This Honorable Court has the discretion to grant a variance below the guidelines
when such a sentence is reasonable in light of the goals set for in Title 18 U.S.C. §3553(a)
and such imposition of a sentence is sufficient, but not greater than necessary, to comply
with the need for the sentence imposed. All of these factors are addressed supra and point
to the reasonableness of eighteen (18) months in the bureau of prisons followed by a term
of 3 years of supervised release. This sentence will accomplish the punitive aspects of the
sentencing statute and rightfully assist Ms. Davis with the substance abuse treatment she
needs, provide just punishment for her crimes, and allow the Court to monitor her after her
release to assist in the maintenance of her sobriety and wellness.

l. Need for Educational or Vocational Training

As it sits, Ms. Davis has a sixth (6"‘) grade education and is in desperate need of an
education. Ms. Davis would also benefit from vocational training and has expressed a
desire to participate in any type of vocational skills training she can obtain but has indicated
a strong desire for training in cosmetology. She has also expressed a desire to obtain her
GED.

Because Ms. Davis has been a substance abuser since the age of l l, and her brief
attempts at receiving assistance with her polysubstance abuse have proven unsuccessful,
she is in need of substance abuse counseling and treatment.

Ms. Davis also desires to have the tattoo of a “diamond” on her face removed,
which was the product of the lifestyle she entered into at age 12. Ms. Davis was branded

without her consent with this facial tattoo by one of the many “dope boys” she was involved

United States v. Crystal Lynn Davis: 8:18-cr-490-WF.I-SPF 4
Sentencing Memorandum

Case 8:18-cr-OO490-WF.]-SPF Document 31 Filed 04/01/19 Page 5 of 8 Page|D 98

in during her life on the street.
2. Characteristics of Ms. Davis and Nature and Circumstances of the Offense.

a. Characteristics of Ms. Davis:

Ms. Davis’, age 26, life choices and characteristics, reflect that of a ten (10) year
old little girl saddled with the murder of her mother while in Fourth Grade. Ms. Davis’
father was killed in an alcohol related traffic accident when she was three years of age and
has no real memories of her father’s presence in her life. After her father’s death, her
mother became involved with another man, whom Ms. Davis knew to be a known drug
dealer who went by the nickname “Smiley.”

Ms. Davis has a homeless and mentally disabled brother, Brian Donald Davis, who
resides in Hillsborough County, Florida, and a 27 year old sister, Kelly Davis, who lives
in Milwaukee, Wisconsin, that suffers with mental health and substance abuse issues. Ms.
Davis was physically abused by her brother, one year her senior, when she was
approximately eleven (11) years old and was later removed from the residence. Ms. Davis’
aunt was appointed as her guardian shortly thereafter. However, her aunt, Kimberly
(Norby) Sporr, did not care for Ms. Davis or her siblings and accordingly to Ms. Davis
simply “collected the checks” she received from the state of Florida.

Ms. Davis’ mother had substance abuse issues and after her death, she began using
drugs and “hanging out on the streets.” Ms. Davis’ criminal history began at the age of
twelve (12), just one year after her mother’s murder, where she and several other
individuals were charged with stealing from Walmart. Virtually all of Ms. Davis’ criminal

offenses arose from traffic offenses and theft.

United States v. Crystal Lynn Davis: 8:18-cr-490-WF.l-SPF 5
Sentencing Memorandum

Case 8:18-cr-OO490-WF.]-SPF Document 31 Filed 04/01/19 Page 6 of 8 Page|D 99

Ms. Davis has self-medicated since the age of ll and continued to self- medicate
until the time of arrest, Which is the subject of this prosecution. While Ms. Davis has been
in several detoxification centers, with her longest stay being that of two (2) months, she is
in need of a long-term treatment program and mental health counseling

Ms. Davis highest grade of completion is the sixth (6"‘) grade; however, she can
read and write. Ms. Davis is the biological mother of two children. One child was adopted
immediately in a closed adoption proceeding in the State of Utah. Ms. Davis also has a
five (5) year old little girl who is being cared for by the child’s patemal grandparents

Ms. Davis is very motivated and attended bible studies, N.A., and A.A. classes
during her stay at the Pinellas County Jail and is hopeful to eventually be reunited with her
daughter upon her release. Ms. Davis is currently being house at Hernando County Jail in
Hernando County, Florida awaiting sentence.

b. Nature and Circumstances of the Offense:

The nature of his offense reflects how Ms. Davis learned to survive and simply exist
after her mother’s murder and loss of her father. Ms. Davis is not a violent individual, as
exemplified by her criminal history. While her criminal history is extensive, it reflects Ms.
Davis’ need to fuel her substance abuse, her unresolved emotional issues, and act as a
means of sheer survival.

'A human being’s instinct to survive is most powerful. Our basic needs of survival
are either met or not. Food, shelter, physical and emotional safety, along with progressively
developing the skills to survive as an adult are some of the necessities of becoming

functioning members of society. A child’s physical and emotional health is developed

United States v. C)'ystal Lynn Davis: 8:18-cr-490-WFJ-SPF 6
Sentencing Memorandum

Case 8:18-cr-OO490-WF.]-SPF Document 31 Filed 04/01/19 Page 7 of 8 Page|D 100

throughout their childhood and as children gradually grow into adults, their emotional
health is often a strong indicator of the emotional deficits suffered as a child along with
their genetic predispositions and environment Young children, let alone an adult, are ill
equipped to deal with the devastating effects of the emotional and physical loss of a parent.

This offense stems from Ms. Davis’ way of life- her way of survival. Ms. Davis has
been exposed to a lifetime of crime through the product of her mother and was repeating
the manner in which her mother taught her to survive. Ms. Davis bounced from male to
male in an effort to feed her polysubstance abuse, ln return for drugs, Ms. Davis would
steal vehicles and assist in other criminal activities not only for drugs, but for food and
shelter. If Ms. Davis was giving the tools to survive, an education, vocational training, and
substance abuse counseling and treatment, Ms. Davis could and will be a functioning law
abiding citizen.

WHEREFORE, Crystal Davis is young enough to correct the error of her ways and
become a functioning member of society. In an effort to achieve that goal, Ms. Davis asks
this court to sentence her to a term of eighteen (18) months in the bureau of prisons
followed by three (3) years of supervised release. This will allow Ms. Davis to obtain the
substance abuse counseling and treatment she needs, obtain her GED and vocational

training, and obtain any mental health counseling deemed necessary.

  
  

Respectfully submitte

 

Case 8:18-cr-00490-WF.]-SPF Document 31 Filed 04/01/19 Page 8 of 8 Page|D 101

CERTIFICATE OF SERVICE

I, DEBRA B. TUOMEY, ESQ., hereby certify that a true and correct copy of the fore oing
has been served on counsel for all parties via the Court’s CM/ECF system this §d)<fay of

April 2019.
Debra B. Tuomey, Esq., B.C.S.

Board Certified Criminal Lawyer

 

Florida Bar No. 0496781

Debra B. Tuomey, Attomey at Law, LLC.

5026 Cumberland Lane

Spring Hill, Florida 34607

Telephone: (352) 584-0020

Fax: (352) 610-4028

dtuome tam aba .rr.com

Attomey for Defendant CRYSTAL LYNN DAVIS

United States v. Crystal Lynn Davis: 8: l 8-cr-490-WFJ-SPF 8
Sentencing Memorandum

